DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by (Horikawa et al. (US 2010/0210970).
Horikawa discloses a blood sample collection device comprising: 
a housing (fig. 4, blood sample collection device 21; para 57-57) having an open position and a closed position (fig. 3, portion of housing 22b opens and closes via a pivot 22c; para 59); 
a sample collection port (fig. 4, sample collection port 25, fig. 13, para 58, para 62-64), accessible for collecting fluid with the housing in the open position (fig. 4 port 25 is accessible when portion 22b of housing is pivoted to an open position; para 59); 
a sample event sensor (event sensor 27; fig. 15, para 134-136 states a circuit comprises sensors 22e, 28b, 28f; para 58; see box VIII note), for detecting when a blood sample has been introduced into the device (this limitation is directed to intended use limitation and is given appropriate weight in that the prior art is structurally capable of performing the use; the sample event sensor 27 is capable of detecting when a blood sample has been introduced into the device; see para 137-139). 
Regarding claim 2, the device of claim 1, wherein the sample event sensor is a housing event closure detection circuit (the event sensor 27 includes housing sensor 22e that detects closing of the cover; para 136, para 59).  
Regarding claim 3, the device of claim 1, wherein the sample event sensor detects when a predetermined amount of the blood sample is collected (this limitation is directed to intended use limitation and is given appropriate weight in that the prior art is structurally capable of performing the use; see para 137-139; fig. 15.  
Regarding claim 4, the device of claim 1 additionally comprising: a state recording circuit, triggered by the sample event sensor, for recording at least one state of the device (the control section 27g includes a microprocessor which executes the flows steps as seen in fig. 16 at predetermined timing; para 150; para 109 states that the light source 26d emits exciting light at one of the time at which a timer which measures the passage of time after puncture is complete.  This execution of series based upon a time that is predetermined inherently indicates that a memory is present and the processor is recording data to and then reading data from the memory to implement the program).  
Regarding claim 5, the device of claim 4 where the recorded state is one or more of a time (the control section 27g includes a microprocessor which executes the flows steps as seen in fig. 16 at predetermined timing; para 150; para 109 states that the light source 26d emits exciting light at one of the time at which a timer which measures the passage of time after puncture is complete.  This execution of series based upon a time that is predetermined inherently indicates that a memory is present and the processor is recording data to and then reading data from the memory to implement the program, or an environmental condition including one or more of temperature or humidity.
Regarding claim 6, The device of claim 2, where the detection circuit is one or more of a light, magnetic, fluid, or motion sensor for detecting the presence of blood introduced adjacent the sample port. (fig. 15 shoes a detection circuit which includes sensors 28b, 28f, and 22e, para 123 states detecting the presence of blood introduced adjacent the sample port).  
Regarding claim 7, the device of claim 1, where the sample event sensor detects when the housing is moved from the open position to the closed position (fig. 15 shows sample event sensor 27 which includes housing sensor 22e that detects closing of the cover; par 137).  
Regarding claim 8, the device of claim 7, where the sample event sensor is one or more of a mechanical, light, or proximity sensor (sensor 28b, 28f and 22e are sensors which detect various events). 
Regarding claim 9, the device of claim 1, additionally comprising: a sample storage media disposed within the housing, for storing blood collected via the sample port (fig. 5, reagent 40 has sensors element 23; fig. 4, see sensor element 23 in housing 22; para 80-81; for storing blood collected via the sample port; fig. 5, opening 34; para 76).  
Regarding claim 10, the device of claim 9 additionally comprising: a mechanically actuated fluid controller (fig. 15, see control section 27g of sample event sensor 27; para 60 actuated by puncturing), configured to dispense blood from the sample collection port onto the sample storage media when the housing is moved from the open to the closed position (this limitation is directed to intended use and is given weight to the extent that the prior art is capable of performing the function; see fig 17, para 160-175).  
Regarding claim 11, the device of claim 1, additionally comprising: an assay for processing the blood sample collected via the sample port (fig. 5 shows electrodes 41-45 which process the blood sample collected via the sample port).  
Regarding claim 12, the device of claim 1, additionally comprising: a visual indicator triggered by the sample event sensor (fig. 15 see display section 50; para 88), comprising one or more of a temperature, time or humidity sensitive paper, or an electronic indicator (fig. 15, display section is electronic; para 135).  
Regarding claim 13, Horikawa discloses a method of collecting a blood sample comprising: 
providing a sample collection device having a housing (fig. 4, blood sample collection device 21; para 57-57) and a sample port exposed when the housing is in an open position (fig. 3, portion of housing 22b opens and closes via a pivot 22c; para 59); 
detecting when the sample port has been used to introduce blood into the device; recording, within the sample collection device, a time at which blood was introduced into the device (event sensor 27; fig. 15, para 134-136 states a circuit comprises sensors 22e, 28b, 28f; para 58; see box VIII note; the sample event sensor 27 detecting when a blood sample has been introduced into the device; see para 137-139; regarding recording within the sample collection device a time at which blood was introduced into the device; the control section 27g includes a microprocessor which executes the flows steps as seen in fig. 16 at predetermined timing; para 150; para 109 states that the light source 26d emits exciting light at one of the time at which a timer which measures the passage of time after puncture is complete.  This execution of series based upon a time that is predetermined inherently indicates that a memory is present and the processor is recording data to and then reading data from the memory to implement the program); and 
moving the housing to a closed position (fig. 16, step S17; fig. 17, step S29).  
Regarding claim 14, the method of claim 13 wherein the step of recording records a time at which the housing was moved to the closed position (the steps as seen in fig. 16 and 17 are predetermined based upon a time determined by the processor, see para 109).  
Regarding claim 15, the method of claim 13 wherein12PATENTS 111119-0025Uthe step of recording records a time at which a predetermined amount of blood passes through the sample port (para 109 states a predetermined time passes before the testing begins). 
Regarding claim 16, the method of claim 13 additionally comprising: during the step of moving the housing to a closed position, further processing the blood sample (fig. 16, step S17; fig. 17, step S29).  
Regarding claim 17, the method of claim 13 wherein further processing the blood sample additionally comprises one or more of: directing the sample to a storage media, drying the sample, treating the sample with a reagent (para 81, reagent is mixed with sample), assaying the sample, or separating plasma from the sample.  
Regarding claim 18, Horikawa discloses a blood sample collection device comprising: 
a housing (fig. 4, blood sample collection device 21; para 57-57) having an open position and a closed position (fig. 3, portion of housing 22b opens and closes via a pivot 22c; para 59); 
a sample collection port (fig. 4, sample collection port 25, fig. 13, para 58, para 62-64), accessible for collecting fluid with the housing in the open position (fig. 4 port 25 is accessible when portion 22b of housing is pivoted to an open position; para 59); 
an event sensor (event sensor 27; fig. 15, para 134-136 states a circuit comprises sensors 22e, 28b, 28f; para 58; see box VIII note), for detecting when the device is removed from a container (this limitation is directed to intended use limitation and is given appropriate weight in that the prior art is structurally capable of performing the use; see para 137-139).
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797